DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the wheel species shown in Fig. 3 in the reply filed on 23 November 2021 is acknowledged.

2.	Claims 19-29, 34 and 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the connecting element…spaces apart the rim base from the connecting element” as set forth in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 30-33, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 30, the limitation “wherein the connecting element is interposed between the wheel rim and wheel disc and spaces apart the rim base from the connecting element” renders the claims indefinite because it is unclear how the connecting element can space apart the rim base from itself as claimed.  

Allowable Subject Matter
7.	The patentability of the claims over the prior art cannot be determined because of the indefiniteness rejection of the claims under 35 U.S.C. 112(b) noted above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Schmidt (US 4,190,297) discloses a wheel R, comprising: a wheel rim 1 comprising a rim base 5 made of a light-weight material (lines 38-41 of col. 1), the rim base comprising a well (unlabeled portion rim between rim flanges or rim parts 11 in Fig. 4) that includes an inner contour that projects radially inwardly (Fig. 4 shows the unlabeled rim portion between rim flanges or rim parts 11 projecting radially inwardly from the rim parts); a ring-shaped connecting element 6 connected to the inner contour of the wheel rim, and a wheel disc 4 connected to the connecting element (note Figs. 1 and 2; lines 43-64 of col. 2), wherein the connecting element is interposed between the wheel rim and wheel disc and spaces apart the rim base from the wheel disc (evident from Figs. 1, 2 and 4; lines 43-64 of col. 2), wherein the ring-shaped connecting element is rectangular in cross-section (Fig. 4), and wherein the connecting element is a single-piece construction (note Fig. 3; steel ring 6).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617